Title: To James Madison from James Leander Cathcart, 30 November 1803
From: Cathcart, James Leander
To: Madison, James



No. 15.
Sir.
Leghorn Novr: 30th. 1803.
I arrived here in the United States Brig Siren on the 12th: inst: & on the 14th: I got practique in consequence of having landed immediately at the Lazzaretto, & my writing a note to General La Vilette the Tuscan Governor of Leghorn with whom I am personally acquainted, the Brig was quarantined for some days longer in a similar manner that the Adams was last May of which you are no doubt inform’d.
It is a fact well known at Leghorn that the utmost rigor of the quarantine law is enforced against all American vessels both publick & private that arrives at any of the Ports of Italy, we have neither the same lenity nor respect shewn us that is generally paid to other nations, especially to their Ships of War, I have endeavor’d to inform myself of the cause, but have only partially succeeded, & that in an indirect & unofficial manner.
The chiefs of the Italian States conceive themselves treated with disrespect by the American government in consequence of their not having enter’d into commercial treaties with them as they have with other nations, and are resolved to treat us in a stile which ultimately will produce an explanation; in conversation with public officers of this government I have observed that we had an equal right to expect their government to make overtures to ours, to this they answer’d that if Etruria was a rising nation & the ports of the United States were crowded with their merchants vessels, which would necessarily occasion their ships of War to frequent our Ports for supplies of provisions & other necessaries, they would venture to assert that their government would not hesitate a moment in making overtures in a proper manner.
Thus generally ended our conversation, & I am really of opinion that exclusive of establishing our commercial interests with those States upon a respectable footing, that some stipulations might be made extremely advantageous to our interests in the event of a War with any of the Barbary States & that before we terminate the War with Tripoli is the most proper period to enter into negociation especially with Naples as any arrangements made relating to that Regency while in a state of war fare might be made common to all the Barbary States without giving them any just cause of complaint.
As Genoa, Etruria, the Ecclesiastical States, Naples & Sardinia are at War with all the Piratical States of Barbary & are in possession of small vessels of War which might be used to advantage when circumstances render’d the measure necessary I am an advocate for the measure especially as it would be attended with very little expence.
The more remote causes of the War, just terminated with Morocco may be attributed to a number of circumstances ’tho the capture of the Masahouda furnish’d pretext for reprisal upon our commerce; the Emperor of Morocco having disavow’d his authorizing his Cruisers to capture Americans is a mere farce, for he actually sent an order to Mogadore to sequester all American property in that port, & an American brig was actually seized which Hadgi Hassassi the Governor of Tangier was not inform’d of until after the event happen’d. It is an old hackney’d maxim, well understood by most governments that when an event takes place which terminates to the honor or advantage of a nation, that the chiefs of that nation claim the exclusive credit of having plan’d the expedition; if the reverse the Ministers & Executors must sit down content & bear the calumny annex’d to a failure aggravated in circumstances by disappointed expectations, thus Hadgi Hassassi to exculpate his master, was contented to become the ostensible denouncer of War against the United States, & the actor of a farce which terminated in his reinstatement in the government of Tangiers where he will have an opportunity at some other period to time his plans against our commerce with greater precaution, which will insure him a greater probability of success, had the reverse happen’d & the Cruisers of Morocco been successful, the Emperor would have held a very different kind of language to our negociators & have spared Hadgi Hassassi the trouble of laughing at our credulity.
The first inducement that the Emperor of Morocco had to declare War against the United States was occasioned by the insinuations of Mr: John Lamb a degenerate American, the same who made an agreement with the Dey of Algiers, in 1786 for the Redemption of twenty one American Citizens then in captivity, which was never fulfil’d nor were said captives redeem’d until 1796 among whom unfortunately I was the first that was captured.
The Emperor of Morocco being constantly employ’d in the interior of his Dominions during his youth & engaged in a War with his brother for many years, was entirely ignorant of the local situation of his vast domains, until Mr: Lamb from motives of interest inform’d him what great advantages he might expect to reap by carrying on a depredatory War against the United States & other commercial nations alternately, the Emperor said he would consider the subject maturely, made some demands upon the Ud: S: & in the interim Mr: Lamb died whom it was reported had solicited the direction of the expedition, he being an old sea Captain.
The War with Tripoli furnish’d example, & the arrival of Hadgi ben Luna Ambassador from that Regency to the Court of Morocco requesting the introduction of provisions in vessels navigating under the Emperor’s flag during an actual blockade, pretext for open hostility; as it would have render’d the object of the blockade abortive had we permited supplies to pass to the enemy under any flag what ever more especially at that moment when the whole Regency of Tripoli was nearly destitute of grain which constitutes at least two thirds of their aliment.
The non arrival of the gun carriages & refusal to permit the Masahoudas departure from Gibraltar in 1802 produced the bickering of that period preludatory to the war; which would have then taken place had not a considerable force at that moment made its appearance at Gibraltar but I could never reconcile to my ideas the propriety of keeping a Frigate (the Adams) seven months at Gibraltar to watch said vessel & to then permit her to depart under the same document she had in Septr: 1802, & after having so often refused it as a favor to the Emperor to be intimidated into the measure by the Governor of Tangiers & the Moorish Agent resident at Gibraltar.
Between the periods of the Masahoudas departure, her capture by the John Adams & return to Gibraltar, a certain Major Semple as notorious a character as the noted Barrington went over from Gibraltar to Morocco and had many conferences with the Emperor’s ministers, as he is a sensible well informed man of an insinuating address & owes no allegiance to any power what ever, he found no great difficulty in gaining the confidence of those whose interest combined with his own he thought proper to espouse, & painted in such lively colours the daily advantages the Eastern States of Barbary reaps from their depredatory policy & at the same time drew parellels between their local situation & that of Morocco so much to the advantage of the latter that the Emperor paid uncommon attention to him, & when he added that the Emperor was in a situation to force the commercial nations to pay him an annuity of 40,000 dollars each his arguments were irresistable, more especially as Mr: Lamb had asserted the same a considerable time before.
The account of the capture of the Masahouda & the long expected gun carriages not having arrived join’d to the impressions made by Semples assurances, & above all the hopes of immediate gain by the capture of a number of our merchantmen, not only induced the Emperor to order his cruisers to capture Americans & the Governor of Tangiers to confine Mr. Simpson but likewise had sufficient charms to induce him to travel to Tetuan and Tangiers in order to put his marine in a more respectable state, as well as to have the pleasure of seeing the American prizes which he contemplated his Cruisers would capture come into his ports with their flags reversed a token of contempt shewn to all Christians who incur a Mussulman’s displeasure.
The moment those opperations were in contemplation was the most proper to have put them in execution, as all our vessels of War were in Italy or its environs & had not the Squadron under Comodore Prebble arrived at the moment it did, it is more than probable that a number of our vessels would have been captured.
Comodore Prebble fell in with the Emperors Admiral’s Ship which he examin’d & found Mr: Simpson’s passport on board! he consequently permited her to proceed, she afterwards fell in with some other of our vessels of War which intimidated the Admiral so much that he put into Lisbon & thus his cruize was spoil’d; probably this circumstance will justify me in having remain’d some days at Tripoli at the risque of my life in order to procure the passports which I had issued for their cruisers in which I conciev’d myself happy in having ultimately succeeded, especially as the Cruisers of Tripoli had captured fourteen sail of Sweeds in September 1800 in perfect security, having the Swedish Consul Coster’s passports which would have clear’d them from capture had the[y] fallen in with any of the Ships of War of Sweden.
I have mentioned Hadgi Hamet the Moorish Agent at Gibraltar he is likewise the Vikil for the three eastern States, he is a Mussulman & consequently an enemy to all christians, he is shrewd, sensible, & seems pliable to all parties, like a cameleon he reflects the nearest & brightest colors, & changes with as much facility; he has been a number of Years a Merchant in Spain & Gibraltar & understands several languages, he is for the Barbary States what Mahmud the turkish spy at Paris was reported to have been for the Ottoman Empire, & pays no more respect to the followers of Luther or Calvin than he does to the most rigid disciplinarians of the order of St. Francis; yet some of our fellow Citizens (with whom he is connected in trade) think him a most charming man, much attach’d to the protestant interest, while I must beg leave to deviate from their opinion & candidly affirm that it is my belief, that no other person but this self same charming man, gave the Emperor information of the situation of our Squadron, when war commenced, not expecting an other Squadron out so soon, that he was one of the promoters of the War in order to give his Agent at Tangiers an opportunity to purchase the prize goods, & that at some future period he will give such information as will secure the Emperor & himself more success in their different objects which his extensive correspondence will enable him to do pretty correctly. The other events of this bloodless war are the Capture of the Cruiser & recapture of the American prize by the Philadelphia, the interview with the Emperor of Morocco, his dastardly disavowal of having had any hostile intentions against the Commerce of the United States; the delivering to him as a compliment the Masahouda & his Cruiser & a Peace for fifty years, which if kept inviolable by his most sacred Imperial Majesty will be an act which he never done before.
The above no doubt has been detail’d to you by the proper Officers long ere now, but give me leave to observe that the Emperor being present when most of our Squadron rendezvous’d at Tangiers had great weight in facilitating our negotiation, I am sorry he was so tractable, as Comodore Prebble declared to me that he would have destroy’d the Fortifications if he had refused our terms of accomodation, & I must further intrude upon your patience by observing that had this line of conduct been pursued at the commencement of the War with Tripoli, at this moment we should not make the contemptible figure we do in this sea, nor would I have had the mortification to have been refused admission in two of the Regencys merely for having defended in every instance the honor & dignity of my country.
The United States Brig Argus arrived here with Convoy on the 22nd: inst: but being quarantined as usual for a number of days she saild without receiving practique, this is the second convoy that has been given since Comodore Prebble has taken the command & the Argus left him on his passage to Algiers where I expect the Siren will meet him on the 1st. or second of December.
The decease of Mr. Cope the Batavian Consul at Tripoli has furnish’d that government with an excuse for not forwarding their stipulations to that Regency, but the real cause which has prevented them is the War in which they are engaged with Great Britain which renders the Bashaw’s friendship at this moment not worth purchasing.
The Swedes are displeased with their Consul at Tripoli for being too condescending to that government, & Mr: Tulin the Swedish Consul at Tunis who went home some time ago to settle his affairs is expected daily, & it is reported will bring out the residue of the present promised to Tunis & Tripoli when their last arrangement took place.

Denmark it seems is determined to fit their shoulders to the burthen & maintain their peace on the best terms they can & for that purpose has appointed the Baron De Shubart chargé des affairs from the Court of Denmark to the Italian States & Inspector general of Commercial relations with the Barbary States, he arrived here some time ago & intends to reside at Naples.
The duty assign’d him in relation to Barbary is to correspond with the Consuls, to draw the whole affairs of those Regencys as near as may be into one point of view, to purchase all jewels & as much of their annual stipulations in stores as can be procured on better terms in Italy than in Denmark which will save his nation exclusive of freight & insurance a vast sum annually.
Great Britain has determined to establish their late Consul Mr: Falcon (who was expel’d. Algiers some time ago) again in his post, he sail’d from Gibraltar in the British Frigate the Termigant three days before I did in order to join Lord Nelson’s fleet, who has orders to perform that service as soon as possibly he can without impeding the execution of plans of more importance.
France is the most favor’d nation in all the Barbary States & Spain contributes largely to be permited to navigate her own Coasts in like manner as she has done to secure her neutrality & is despised by those who benefits by her pusillanimity.
Enclosure No: 1 contains the latest intelligence we have receiv’d from Tripoli, the force of that Regency & its distribution & copies of my letters to Comodore Prebble.
No: 2. Contains copies of my correspondence with Mr: Lear which will inform you how far I have had it in my power to obey my instructions of the 16th: of last July.
No: 3. Encloses correspondence relative to, & vouchers for, cash & presents deliver’d to, & ship’d by the Order of Tobias Lear Esqr. on board the United States Brig Siren to be deliver’d to him at Algiers the whole ammounting to Spanish dollars 32,000, or there abouts.
I have had no communications from Mr: Davis at Tunis nor can I get him to account for my furniture left in the Consular House at that place nor a number of ancient coins which I lent him to look at while at Malta.
He seems perfectly secure in the good graces of the Bashaw, & I am inform’d by a private correspondent that he has induced the minister to persuade the Bashaw to write to the President declaring that my exonerating the U: S: from being responsible for his unauthorized acts after the powers delegated to him by Comodore Morris were suspended, was view’d by him equivalent to a declaration of War, this induces me to believe that my letter has been misinterpreted to the Bashaw, otherwise I believe he has too much sense to make so ridiculous an assertion. I am likewise inform’d that Mr: Davis has procured certificates from the Consuls; the purport of which I am not inform’d, but I presume the[y] are of as little consequence as many others that have been procured, probably indicative of the Bashaw’s great moderation in not possitively insisting to dictate to the President the person whom he shall appoint Consul at Tunis, & at the same time expressive of his great regard for Mr: Davis who is a gentleman well calculated to answer his purposes in every respect.
As Mr: Davis has insinuated himself into an Office of much national importance & personal responsibility; I conceive it a duty incumbent on me to inform you & through you the President of some particulars relating to this young man since his arrival in Italy, in order that his choice may not fall on a person so unworthy of the trust.
Mr: Davis on his arrival at Leghorn in Octr: 1802, obtain’d permission from Comodore Morris to remain in Italy for several months & did not join the Squadron until February 1803, during which time his duty was perform’d by the surgeons of the Squadron which created a considerable jealousy; during his stay in Italy he plunged into every species of dissipation & Messrs: Degen & Purviance of this City inform’d me that while at Naples he used to drive through the City in an open Carriage in company with common harlots, & that some British Officers (which generally are not very scrupulous) had inform’d him on their arrival here that his conduct was so very improper that they were ashamed to be seen in company with him, Mr: Degen further inform’d me that in conversation with him in Leghorn relative to the establishment of an hospital at Syracuse in Sicily that he observ’d he expected to get the Navy Agency there as well as the superintendency of the Hospital, & added he would then most certainly make his fortune in a few years, I dont know how interrupted Mr: Degen; why as other Agents do, I would purchase damaged provisions medicines &c: and repack them & make them pass at market price &c, Mr: Degen answer’d the practise would not be very honorable, he laugh’d at the idea, & said a public Agent of any Nation would be a damn’d fool if he did not make money when ever he had an opportunity; this report of Mr: Degen’s join’d to my own observation at Tunis, his extravagance in Italy, (having always reported himself as the Nephew or Protegée of the Vice President & lived as such) induces me to believe that he must be considerably in debt, especially as he sent home watches jewels & Oil of Rose to some ammount by Mr: Johnston the purser of the Adams much more than a person of his small means could by any means afford, to which I may add that a person of his stamp reporting himself the confident of the President, Vice President & heads of departments does by no means engender the most favorable opinion of the members of our government in foreign countrys; nor are the impressions which the[y] leave by any means desirable; the Officers of the Squadron & Captn. James Barron in particular has always believ’d him to be a very unprincipled frontless young man, & for my own part I have long stiled him the American Count Fathom.
I beg leave to observe that I shall make my arrangements to return to the United States by the first opportunity after the 1st: of next April, unless the President thinks proper to give me orders to the contrary which I request you to inform me of as soon as possible for my government, & interim you may depend upon receiving every intelligence in my power to communicate. Permit me the honor to subscribe myself with the most respectful esteem Sir Your most Obnt: Servnt:
James Lear. Cathcart
 

   
   RC and enclosures, two copies (DNA: RG 59, CD, Tripoli, vol. 2). For enclosures, see nn. 11–13.



   
   See Cathcart to JM, 5 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:575–76).



   
   For the capture of the Meshouda, see Simpson to JM, 9 July 1803 (ibid., 5:156–58 and n. 4).



   
   Cathcart referred to Alcayde Abde-Rhaman Hashash, governor of Tetuán.



   
   For John Lamb’s appointment as U.S. emissary to the Barbary powers, see ibid., 1: 287 n. 4.



   
   See James Simpson to JM, 20 Feb. 1802 (ibid., 2:481).



   
   For the delay in sending the gun carriages, see JM to Simpson, 26 Mar. 1803 (ibid., 4:453). For the detention of the Meshouda, see Simpson to JM, 19 Mar. and 28 Sept. 1802 (ibid., 3:49–50, 51 n. 3, 602–3 and n.).



   
   Cathcart probably referred to George Barrington (1755–1804), an Irish pickpocket who was transported to Australia in 1790 but was pardoned in 1796 and became chief constable at Parramatta. He was a folk hero who was credited with the authorship of several popular works, apparently none of which he wrote (A. G. L. Shaw and C. M. H. Clark, eds., Australian Dictionary of Biography [14 vols. to date; Carlton, Victoria, 1966–], 1:62–63).



   
   Cathcart referred to the main character in Giovanni Paolo Marana’s Letters Writ by a Turkish Spy, which was first published in France in 1684 and was extremely popular throughout Europe until well into the eighteenth century (Giovanni Paolo Marana, Letters Writ by a Turkish Spy, ed. Arthur J. Weitzman [New York, 1970], pp. vii–viii).



   
   For a description of this incident, see William Kirkpatrick to JM, 31 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:370–71).



   
   Baron Herman Schubart was appointed Danish representative to Naples and the Levant in February 1803 (Marquard, Danske Gesandter og Gesandtskabspersonale, pp. 266–67).



   
   Enclosure no. 1 (9 pp.) consists of copies of Cathcart to Preble, 17 Nov. 1803, enclosing extracts from Nicolai C. Nissen to Cathcart, 15 July and 19 and 28 Sept. 1803, conveying information about the naval force of Tripoli (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:486–87, 3:61–62, 92, 226); Cathcart to Preble, 18 Nov. 1803 (printed ibid., 3:228–29), containing “the latest intelligence from Tripoli” and copies of two letters from Cathcart to Morris (not found); and Cathcart to Preble, 22 Nov. 1803, enclosing “a copy of a letter wrote by me & signed by Comodore Morris which I never had an opportunity to deliver to the Bashaw of Tripoli which however was not my fault” (not found) and asking to be informed if any U.S. warships were convoying from Leghorn in April or May of which he might take advantage for his return home.



   
   In enclosure no. 2 (15 pp.) Cathcart included copies of Cathcart to Lear, 26 Sept. 1803, conveying two consular seals for Tripoli and one for Algiers, the latter of which he had used since receiving his commission, the heads of the Mediterranean passports, blank official papers for Tripoli, “some communications relative to Tunis,” and an abridged history of Tripoli and Fezzan; Lear to Cathcart, 27 Sept. 1803, acknowledging receipt of the above items and noting that he would return the communications regarding Tunis, the history, the sketch of a treaty, and O’Brien’s list of consular presents after they had been read or copied; a 27 Sept. 1803 receipt for the items, signed by Lear (printed ibid., 3:91); Cathcart to Degen and Purviance, 29 Sept. 1803 (printed ibid., 3:93), informing them of Lear’s arrival and of the declaration of war against the U.S. by the emperor of Morocco and warning them that the U.S. funds and presents in their custody would be required when the Argus reached Leghorn; Lear to Cathcart, 1 Oct. 1803, expressing thanks for the loan of a Koran and returning the borrowed letterbook and other information on Tunis and Tripoli; Lear to Cathcart, 12 Oct. 1803, announcing that U.S. differences with Morocco were settled and requesting a list of the presents Cathcart had prepared for the dey of Algiers and the transfer of all U.S. funds in Cathcart’s hands to Lear; Cathcart to Lear, 16 Oct. 1803 (see Lear to JM, 18 Oct. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:540–49 and n. 1]); Lear to Cathcart, 17 Oct. 1803 (see Lear to JM, 18 Oct. 1803 [ibid., 5:540–49 and n. 2]), acknowledging the preceding and asking Cathcart to purchase cloth and other articles at Leghorn if they were cheaper there and to forward them by Stewart and Preble, returning the Koran, and enclosing a 17 Oct. receipt for $2,000 received from Gavino; Cathcart to Degen and Purviance, 14 Nov. 1803, asking them to have the cash ready by 18 Nov.; Cathcart to Lear, 20 Nov. 1803, announcing his arrival at Leghorn on 12 Nov., Mrs. Cathcart’s fulfillment of Lear’s private order, and the amount due ($174.28), offering Lear his services until his departure in May, and warning Lear against making an adviser of O’Brien, whom Cathcart had known for more than eighteen years, adding, “I do not believe that their is inexistance [sic] a man who possesses a more corrupt heart”; Cathcart to Lear, 22 Nov. 1803, stating that he had shipped the goods and cash on the Syren, Captain Stewart, reporting that the diamond solitaires and brocade he had ordered from Paris were sold “to great advantage” by the merchant at Leghorn, who thought he would have time to replace them before Cathcart’s arrival, stating that Cathcart had replaced the superior brocade but that Lear would have to purchase the inferior brocade and the diamonds from the Jews at Algiers, advising Lear to have the other consuls evaluate the goods and not to let the Jews know exactly what he had, complaining that U.S. naval actions against the Barbary regencies had been ineffective thus far, inveighing again against O’Brien as a lackey of the Jews, and listing the cash transfers he had made to date and the amounts remaining to him; and Cathcart to Lear, 23 Nov. 1803, enclosing the account and receipt (not found) for two boxes of tea that had been forgotten in the preceding letter, giving the latest news from Genoa of British successes at Boulogne in the face of strong French resistance, comparing this to the lackluster U.S. performance in Barbary, and citing Buffon’s theory of transplantation leading to degeneration as a possible explanation.



   
   Enclosure no. 3 (7 pp.) consists of copies of Cathcart to “Angiolo D’Andreis of the house of Salucci & Co. Merchants. Leghorn,” 26 Oct. 1802, commissioning d’Andreis to buy or have made the items on the enclosed list (not found) because of his long residence in Algiers and knowledge of the quality of goods required and offering to pay him 5,000 Spanish dollars on account, with the remainder to be paid on delivery in January 1803; Robert Courvoisier and Company to Cathcart, 29 Oct. 1802 (in Italian), expressing thanks for the order on the enclosed list (not found) and stating that they could not have goods of such fine quality ready until April 1803; extracts from Robert Courvoisier and Company at Paris, 17, 21, and 26 June 1803, with a descriptive list of diamond solitaires of different sizes and colors ordered by Cathcart together with a 15 July 1803 letter from Robert Courvoisier and Company at Leghorn to the Paris office giving further details of the order received from Cathcart through d’Andreis (in French); and Cathcart’s note describing d’Andreis as “a Merchant of Leghorn of respectability who married a lady of Boston, was captured by the Algerines & remain’d several years in the character of the Deys chief Secretary in which place I succeeded him in 1793, consequently he is well acquainted with the quality of jewels & articles necessary to be procured for that Regency.”



   
   Cathcart doubtless referred to the main character in Tobias Smollett’s 1753 satirical novel The Adventures of Ferdinand, Count Fathom.


